PER CURIAM:
In this appeal from a bench trial the district court’s findings of fact are not attacked. After a careful review of the record we are satisfied that the court applied proper legal standards, and the judgment entered below should therefore be
Affirmed.1

. Although the district court made no finding or conclusion concerning the sufficiency of the service of the levy on the Bank’s Vice-President and Controller we find the Bank’s contention that the service was invalid to be without merit.